     Case 2:20-cv-01055-MCE-CKD Document 41 Filed 06/10/20 Page 1 of 3

 1   MARK D. ROSENBAUM (CA Bar No. 59940)         JON GREENBAUM (CA Bar No. 166733)
     mrosenbaum@publiccounsel.org                 jgreenbaum@lawyerscomittee.org
 2   KATHRYN EIDMANN (CA Bar No. 268053)          EZRA ROSENBERG (D.C. Bar No. 360927)
     keidmann@publiccounsel.org                   Pro Hac Vice Application Pending
 3   JESSELYN FRILEY (CA Bar No. 319198)          erosenberg@lawyerscommittee.org
     jfriley@publiccounsel.org                    POOJA CHAUDHURI (CA Bar No. 314847)
 4   PUBLIC COUNSEL                               pchaudhuri@lawyerscommittee.org
     610 S. Ardmore Avenue                        BRADLEY S. PHILLIPS (CA Bar No. 85263)
 5   Los Angeles, California 90005                bphillips@lawyerscommittee.org
     Telephone:     (213) 385-2977                LAWYERS’ COMMITTEE FOR CIVIL
 6   Facsimile:     (213) 385-9089                RIGHTS
                                                  1500 K Street NW
 7   JOHN LIBBY (CA BAR NO. 128207)               Washington, DC 20005
     JLibby@manatt.com                            Telephone: (202) 662-8600
 8   MANATT, PHELPS & PHILLIPS, LLP               Facsimile: (202) 783-0857
     2049 Century Park East, Suite 1700
 9   Los Angeles, CA 90067                        CHRISTOPHER L. WANGER (CA Bar No.
     Telephone: 310.312.4000                      164751)
10   Facsimile: 310.312.4224                      CWanger@manatt.com
                                                  MANATT, PHELPS & PHILLIPS, LLP
11                                                One Embarcadero Center, 30th Floor
                                                  San Francisco, California 94111
12                                                Telephone: (415) 291-7400
                                                  Facsimile: (415) 291-7474
13   Attorneys for Intervenor-Defendants,
     CALIFORNIA COMMON CAUSE, LEAGUE
14   OF WOMEN VOTERS OF CALIFORNIA and
     COMMUNITY COALITION
15

16                              UNITED STATES DISTRICT COURT
17                        FOR THE EASTERN DISTRICT OF CALIFORNIA
18

19   REPUBLICAN NATIONAL COMMITTEE,               Case No. 2:20-cv-01055-MCE-CKD
     NATIONAL REPUBLICAN
20   CONGRESSIONAL COMMITTEE; and                 REQUEST AND [PROPOSED] ORDER
     CALIFORNIA REPUBLICAN PARTY                  TO EXPEDITE BRIEFING SCHEDULE
21
                  Plaintiffs,
22
            vs.
23
     GAVIN NEWSOM, in his official capacity
24   as Governor of California; and ALEX
     PADILLA, in his official capacity as
25   California Secretary of State,
26                Defendants.
27

28
                                              1
                  REQUEST AND [PROPOSED] ORDER TO EXPEDITE BRIEFING SCHEDULE
                                  CASE NO. 2:20-CV-01055-MCE-CKD
     Case 2:20-cv-01055-MCE-CKD Document 41 Filed 06/10/20 Page 2 of 3

 1          Pursuant to Local Rule 144(e), Proposed Intervenor-Defendants California Common
 2   Cause, the League of Women Voters of California, and Community Coalition (together,
 3   “Proposed Intervenors”) respectfully move this Court to enter an expedited briefing schedule on
 4   Proposed Intervenors’ concurrently filed Motion to Intervene as Defendants (the “Motion”).
 5          As discussed in the Motion, Proposed Intervenors satisfy the requirements for permissive
 6   intervention under Federal Rule of Civil Procedure 24. The deadline for Defendants’ motion to
 7   dismiss is fast approaching, and the Court has set a briefing schedule for Plaintiffs’ motion for a
 8   preliminary injunction that would require an opposition from Proposed Intervenors prior to the
 9   Motion’s noticed hearing date of July 9, 2020. See ECF No. 17. Expeditious resolution of the
10   Motion would therefore serve the interests of judicial efficiency and ensure that Proposed
11   Intervenors are able to protect their rights and interests and assist the Court.
12          Accordingly, Proposed Intervenors respectfully request the following schedule:
13                 Any responses to Proposed Intervenors’ Motion to Intervene as Defendants shall
14   be filed on or before Friday, June 12, 2020; and
15                 Proposed Intervenors shall file a reply on or before Monday, June 15, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                   REQUEST AND [PROPOSED] ORDER TO EXPEDITE BRIEFING SCHEDULE
                                   CASE NO. 2:20-CV-01055-MCE-CKD
     Case 2:20-cv-01055-MCE-CKD Document 41 Filed 06/10/20 Page 3 of 3

 1   Dated: June 9, 2020               PUBLIC COUNSEL
 2
                                       By: /s/ Mark D. Rosenbaum (as authorized on 6/10/20)
 3                                          Mark D. Rosenbaum
                                            Kathryn Eidmann
 4                                          Jesselyn Friley
                                            610 S. Ardmore Avenue
 5                                          Los Angeles, California 90005
                                            Telephone: (213) 385-2977
 6                                          Facsimile: (213) 385-9089
                                            Email:        mrosenbaum@publiccounsel.org
 7                                                        keidmann@publiccounsel.org
                                                          jfriley@publiccounsel.org
 8
                                       LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
 9
                                       By:/s/ Jon Greenbaum (as authorized on 6/10/20)
10
                                            Jon Greenbaum
11                                          Ezra Rosenberg
                                            Pooja Chaudhuri
12                                          Bradley S. Phillips
                                            1500 K Street NW
13                                          Washington, DC 20005
                                            Telephone: (202) 662-8600
14                                          Facsimile: (202) 783-0857
                                            Email:       jgreenbaum@lawyerscommittee.org
15                                                       erosenberg@lawyerscommittee.org
                                                         pchaudhuri@lawyerscommittee.org
16                                                       bphillips@lawyerscommittee.org
17                                     MANATT, PHELPS & PHILLIPS, LLP
18                                     By: /s/ John Libby
                                           John Libby
19                                         2049 Century Park East
                                           Suite 1700
20                                         Los Angeles, CA 90067
                                           Telephone: (310) 312-4000
21                                         Facsimile: (310) 312-4224
                                           Email:        JLibby@manatt.com
22
                                       MANATT, PHELPS & PHILLIPS, LLP
23                                       Christopher L. Wanger
                                         One Embarcadero Center, 30th Floor
24                                       San Francisco, California 94111
                                         Telephone: (415) 291-7400
25                                       Facsimile: (415) 291-7474
                                         Email:       CWanger@manatt.com
26
                                       Attorneys for Intervenor-Defendants, CALIFORNIA
27                                     COMMON CAUSE, LEAGUE OF WOMEN
                                       VOTERS OF CALIFORNIA and COMMUNITY
28                                     COALITION
                                             3
                 REQUEST AND [PROPOSED] ORDER TO EXPEDITE BRIEFING SCHEDULE
                                 CASE NO. 2:20-CV-01055-MCE-CKD
